Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 14, 2019

                                            No. 04-19-00482-CR

                                       IN RE Eduardo A. TREVINO

                                      Original Mandamus Proceeding 1

                                                    ORDER

       On July 15, 2019, relator filed a petition for writ of mandamus. Because relator has
obtained the relief requested, we DISMISS his petition for writ of mandamus AS MOOT.

        It is so ORDERED on August 14, 2019.



                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 1999CR4085, styled The State of Texas v. Eddie A. Trevino, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding. Relator has also filed a
petition styled as Eduardo A. Trevino v. 144th Judicial District Court of Bexar County, San Antonio, Texas; et al.,
which was transferred to the 144th Judicial District Court.